Earl Warren: Number 584, Louise Lassiter versus Northampton County Board of Elections. Mr. Mitchell you may proceed.
Samuel S. Mitchell: May it please the Court. This is an appeal from the Supreme Court of North Carolina in case of Louise Lassiter versus Northampton County Board of Elections. The opinion below was an affirmance of the judgment of the Superior Court of Northampton County which had in turn affirmed the decision of the County Board of Election which had in turn affirmed the decision of Registrar of the C-Board precinct in denying to the appellant the right to register as a voter. Now the facts of this case are found for the most part in the stipulations that counsel entered into in the Superior Court, by which they submitted to Court the case to the judge without the intervention of the jury, for decision upon about 21 findings of -- of 21 stipulations as to what the facts were. The facts indicate that the appellant had gone before the registrar of the C-Board precinct on the 22nd day of June 1957 and asked for registration as a voter. The registrar offered to give the appellant a literacy test which the registrar insisted she was required by law to give to all applicants for registration and the appellant declined to take the literacy test contenting that the literacy was unconstitutional by the rights that she had and which (Inaudible) to her by virtue of Fourteenth, Fifteenth and the Seventeenth Amendments to the Constitution of the United States. From the registrar's denial on 22nd day of June 1957 to appellant of the right to register, the appellant took the appeal provided by the statute which is North Carolina General Statute 163-28 to the Board of Elections. Board of Elections heard the appellant's appeal on the 28th day of June 1957 and also declined to register the appellant upon her failure to submit to the literacy test or at least to the educational test provided by the statute. From the decision of the Board of Elections the appellant found herself in the Superior Court where, as I have stated for the -- all of the facts boil down in 21, stipulations in which counsel entered into, which are found in record here as to what the facts of the case were. Now the -- prior to this proceeding which began with the registrar in the C-Board precinct in June, there had been a hearing and a trial by a three-judge district -- United States District Court and which opinion is reproduced I believe in the brief here of the -- the brief amicus curiae of the Attorney General and which it referred to in all of the briefs before the Court. That case is called Lassiter versus Taylor. In that case the Court had ruled that where the appellant who is the same appellant before this Court, had said that and had claimed that the constitutional provisions of North Carolina provided for the educational test and statutes provided by the educational test were offensive to the rights under the Constitution of the United States, that the section of the constitution involve which is Section 6 -- Section 4 of Article 6 of the Constitution of the United States was unconstitutional when written, when enacted, and of course it was enacted in 1902. Now the Court provided in that judgment that it was stayed in a further investigation as to the matter or any further inquiry into the case until plaintiff had gone into the state court to get an interpretation upon some new state laws that had been written while that action was pending. One week before the district court sought to rule upon the matters which plaintiff had placed -- initiated in the district court pertaining to the constitutionality of the literacy test and the applicability of the same to her, the General Assembly of North Carolina had rewritten the statutes involved doing nothing to the constitution provision but had rewritten the statutes in which they had taken out certain language in statutes such as that an applicant for registration would have to satisfy the registrar as to his quantification, they had put in certain appeal mechanism and had provided that from the registrar's decision there would be appeals to the board and also the Superior Court of the county. It was -- these administrative remedies that the federal court referred to when it said that it was stay execution or it would stay further proceeding in the case of Lassiter versus Taylor until the plaintiff had exhausted the administrative remedies provided under North Carolina General Statute 163-28 as revised and as rewritten just seven or eight days prior to the convenience of the Court to hear the case.
Charles E. Whittaker: (Inaudible)
Samuel S. Mitchell: Yes.
Charles E. Whittaker: (Inaudible)
Samuel S. Mitchell: That is the end of that opinion.
Charles E. Whittaker: (Inaudible)
Samuel S. Mitchell: That's the older part of the opinion. That's right.
Charles E. Whittaker: (Inaudible)
Samuel S. Mitchell: That that's the way that order reads of course in staying that -- under that order the Court cited the case of CIO versus Windsor, the case of CIO versus Windsor at 353 United States 364 in which a similar state had been entered. There the Court had stayed its jurisdiction in order to allow the appellant to going into the state court to get an interpretation of the state law under the state constitution. The appellant in going into state court to get that interpretation, only got the law interpreted as the state constitutional (Inaudible) without presenting to his state court the federal issues that he was -- that he was raising. And when -- he then returned to the federal court after having submitted his state issues, and his state issues only to the state court, while the court so held that he should have presented the entire matter to the state court and that the state court should have had an opportunity to not only pass on the state issues, but also on the federal issues.
Charles E. Whittaker: (Inaudible)
Samuel S. Mitchell: That's exactly right.
Charles E. Whittaker: (Inaudible)
Samuel S. Mitchell: Now we didn't do that Your Honor. What we did is to present the entire case to the state tribunal and then from the state tribunal's decision we brought the appeal here. This appeal here is taken directly from the opinion of the North Carolina Supreme Court's decision which was --
Charles E. Whittaker: (Inaudible)
Samuel S. Mitchell: Right. If it pleases the Court, we may have misinterpreted CIO versus Windsor, but our understanding was that what this court was asking action is that you give your state court a full opportunity to pass upon your state -- upon all of your issues, both state issues and federal issues. That under the doctrine of the -- that the Court is now pursuing of abstaining from interfering with the state tribunes and their handling of cases, that the Court wanted the state court to fully exhaust all of the possibilities in the case, federal and state before the federal tribune should intervene. Now following that through and taken what we thought to be the dictate in the CIO case there, we invoked the jurisdiction of the Supreme Court of North Carolina and it is from that opinion that the appeal here is taken.
William J. Brennan, Jr.: (Inaudible) en banc back to the district court --
Samuel S. Mitchell: That and the CIO -- after this CIO versus Windsor we weren't sure of what to do there. Actually we wondered if we hadn't noted and asked this Court for a review, then exactly where our case would be.
William J. Brennan, Jr.: I think though I am perfectly (Inaudible)
Samuel S. Mitchell: What did you say?
William J. Brennan, Jr.: (Inaudible)
Samuel S. Mitchell: That's exactly what we felt, because both of those cases we have read them over and over and we still don't get too far with it. Now --
Speaker: (Inaudible)
Samuel S. Mitchell: I think it, as far as the Fifteenth Amendment is concerned, the argument that the appellant makes is this, that the North Carolina constitution provisions which have to do with the -- and which require the educational test in 1902 when it was passed provided that all people would take -- would submit to that test except those people who either voted in 1868 or whose lineal decedents voted in 1860. I believe the exact text of that constitutional provision is found on page seven to page eight of our brief. Now --
Felix Frankfurter: Would you mind stating if it wouldn't interrupt your planned argument, what it is you are complaining of? Are you complaining that North Carolina can't pass -- can't have a literacy test or are you complaining or and are you also complaining that it operates the literacy tests against the Negroes and not against whites, is that what you are complaining?
Samuel S. Mitchell: Well our contention is more or less a combination of both and yet not quite in the fashion in which it has been stated. We are contending this firstly, that the educational test for voters is a heavier burden on the Negroes in North Carolina than upon the white.
Felix Frankfurter: But not that it is actually enforced against Negroes and not against whites you don't do that.
Samuel S. Mitchell: No, but here is what they did. They devised a scheme by which in 1902, from 1902 to 1908 the idea was that all Negroes would be subjected to literacy tests and no whites. Beginning -- after 1908 a few whites or at least those whites who would register after 1908 according to the wording of the statute, along with all the Negroes would continue -- would have to submit to literacy test, it was a process of then diluting the discrimination, and we start in 1902 to 1908 with total discrimination. Beginning with 1908 we dilute that discrimination and we just keep right on diluting it and I suppose the plan would be as one day that everybody would be equal after years of tests for all of the people who had originally qualified for their franchise under the grandfather clause had passed on. But now we are saying this, two-folds, number one that the very process of setting -- that was set up, set in motion in 1902 and that is still effective today --
Felix Frankfurter: Now is -- was that a -- to most, not most states but many states and other certain parts of the country, the constitutional provision, was that a constitutional provision?
Samuel S. Mitchell: That was a constitutional provision.
Felix Frankfurter: Now, today 1959, is there a discriminatory process by virtue of your voter's legislation whereby colored citizens are subjected to a literacy test and white voters, any part, any fraction are not subjected to a literacy test, statutory, I'm not asking you whether under the statute enforced in North Carolina, by virtue of which the exercise of a franchise has been determined, today is there discrimination because of race or color?
Samuel S. Mitchell: Well we have to yes to that when you say in the exercise of the franchise for this reason. Although the statute provides that everyone who becomes a voter today would have to come in through this educational test, we still have the process of giving the franchise to people who were quiet between 1902 and 1908 --
Felix Frankfurter: The statute merely deals with future voters as of what date?
Samuel S. Mitchell: The statutes -- the new statute that we have was enacted in April the 12th, 1957.
Felix Frankfurter: Well does that mean that only after April the 8th, 1957 white voters must also pass a literacy test?
Samuel S. Mitchell: No, I qualify that by saying this; that, that the statute which was enacted to implement the constitutional provision in 1902 which took effect then, provided that everybody would take the educational test beginning in -- after December 1908.
Felix Frankfurter: So since 1908 there has been no discrimination because of color, is that right?
Samuel S. Mitchell: Well Your Honor we wouldn't be here if there was, if that were the case. What --
Felix Frankfurter: Some people were here --
Samuel S. Mitchell: By that --
Felix Frankfurter: (Inaudible) 101 years old, and they become old folks in North Carolina. I just want to know what it is precisely that you are complaining of, whether that a state can't impose a literacy test, whether it as a practical thing, because of certain educational advantages or disadvantages, colored people are hit harder than white people or whether as a practical result or whether by statute in the operation of constitutional statute, having nothing to do with educational advantages, white people have immunities which colored people have not.
Samuel S. Mitchell: Well now, I want to say this that we strenuously urge that the mere presence in the statute and in the constitution are these provisions by which we constantly make reference to what was prior to 1860, tends to place a heavier burden on the Negro resident, of the Negro applicant for the vote, for the simple reason that the registrar and I think its only natural would see to it that since he is of that group, that they had such stigma against and that they suspected in 1902 that he undergo a more rigorous examination.
Felix Frankfurter: You mean he gives you a harder piece of reading or is expected to read with less flaws or things like that?
Samuel S. Mitchell: That's the purpose, we think that --
Felix Frankfurter: Not that the statute requires it, but the psychological impact would be such, is that it?
Samuel S. Mitchell: We insist on that Your Honor.
Earl Warren: Mr. Mitchell do you have permanent registration down there or must you register periodically?
Samuel S. Mitchell: Now that is another instance in which we think the discrimination went above. You have permanent registration only of people who registered between 1902 and 1908. You can have new registrations as often as a County Board of Elections or the State Board of Elections will call for.
Earl Warren: And they do call for them periodically?
Samuel S. Mitchell: They call for it often, I wouldn't say exact -- it can vary according to county.
Earl Warren: Yes.
Samuel S. Mitchell: So once you have registered and you qualified under the education test that does not mean that you won't ever have to do it again.
Earl Warren: All of those --
Samuel S. Mitchell: Who qualified under --
Earl Warren: All those who came in under the grandfathers clause between 1902 and 1908 are perpetually registered and don't have to register again, where all those who did not come in at that time must register whenever the county registrars require a general registration.
Samuel S. Mitchell: That's right, in other words they must take the test, they must again be examined. Now and that's true also for people who move about from one county to another county. People who are permanently registered and moving about, they undergo no inconvenience because they can call upon their permanent registration. For those people who came in under the educational test, when they move from place to place, there is no provision in statute and whatsoever that they can move without registration
Felix Frankfurter: May I ask you this Mr. Mitchell, you are also familiar with the case of Yick Wo, an old case --
Samuel S. Mitchell: That's right.
Felix Frankfurter: -- in which on the face of the statute it looks alright, but the way the health inspectors actually enforced it, it worked all wrong. Now it is your claim that is that kind of a thing?
Samuel S. Mitchell: We think it is Your Honor.
Felix Frankfurter: Very well. Well that would require -- and you know it that case, it was established by proof, that it operated discriminatorily, although everything was fair on paper. Now is that your kind of a case?
Samuel S. Mitchell: We have -- there is no evidence in the record as to how and what incident of operation the statute is. Now in that aspect, the two cases, well we are not like Yick Wo because I quite agree that in that case they did go to, look at all of the laundries that they had there in that area to show that the Chinese laundries were never allowed to be in wooden frame buildings, whereas the other laundries were from time to time.
William J. Brennan, Jr.: Then I don't follow Mr. Mitchell if -- what's the basis upon which you just answered Mr. Justice Frankfurter described, this is a Yick Wo type --
Samuel S. Mitchell: No he asked me would I -- I thought he asked me would I say that you would have discrimination here as you had it in the Yick Wo case, I've added that --
William J. Brennan, Jr.: But you did not present the case to us as such.
Samuel S. Mitchell: We don't have that case as such here.
William J. Brennan, Jr.: And you're presenting it on the face of the statutes, are you?
Samuel S. Mitchell: We are presenting on the face of the statute, under stipulations that we that we entered into in the trial court which included in the opinion that the State Supreme Court issued in that.
Felix Frankfurter: I notice in the stipulation of finding of facts, that the finding of facts, in reading that, I got the impression that the preoccupation of the (Inaudible) certainly was and the literacy test as such offends the constitution.
Samuel S. Mitchell: We have made that argument Your Honor. I believe that is our argument too in our brief. Now it wasn't so particular with -- it wasn't so particular that a literacy test as such, but the type of test we have here. Now the North Carolina constitution requires that you be able to read and write in a section of the state constitution.
Felix Frankfurter: You mean out of your memory or dictated to you?
Samuel S. Mitchell: It says that you be able to read, well --
Felix Frankfurter: Read, for that you must have the document before you.
Samuel S. Mitchell: Read and write in a section, now of course the practice in there is simply this in that there is no way in order -- that there is nothing in the statute that tells a registrar what kind of test he is supposed to give.
Felix Frankfurter: But you won't be have to have something -- he would have to give you the printed matter to the voter to read.
Samuel S. Mitchell: To read.
Felix Frankfurter: Now secondly, as to writing. Is it that he must on his own remember some provision?
Samuel S. Mitchell: Well I'm assuming that it means that registrar will read and you will write, what he reads.
Felix Frankfurter: You will write, he dictates.
Samuel S. Mitchell: That's the assumption, however that's an assumption and due to the fact that there is nothing, there are no standards in the statute whatsoever to tell --
Felix Frankfurter: And there are some provisions in your constitution that it's more (Inaudible) -- that it's easier to take down than others, is that what you say?
Samuel S. Mitchell: That's true, that's true and we certainly think this too, that you've got words in the state constitution that only lawyers would know anything about and some of them come -- lawyers don't know too much about.
Felix Frankfurter: Well do they also subject them under the statute to an examination as to what the provision means?
Samuel S. Mitchell: The practice is that because of this registrars will insist that if you -- that you tell -- that you be able to give a meaning, especially where there is a word mispronounced, or where there is a word misspelled when you're writing from the dictation.
Felix Frankfurter: Is it my fault that I didn't get complaint from your complaint or from the fact? I didn't derive from it that voters were cross examined as to what some difficult provisions means.
Samuel S. Mitchell: Well they --
Felix Frankfurter: That would make a lot of difference to me.
Samuel S. Mitchell: That maybe our fortune.
Felix Frankfurter: I'm not -- no fault, but it's just a question.
Samuel S. Mitchell: Yeah, well --
Felix Frankfurter: For the record and what the pleadings present.
Samuel S. Mitchell: The pleading, in this the -- there were no pleadings in this case. This was a case that was brought pursuant to the mandate of the district court, that we exhaust the administrative remedies in the state. Administrative remedy in the state which is found in the statute doesn't provide for the filing of any papers and of course none were filed, because we went through the remedy as it was written.
Felix Frankfurter: My question merely intended to indicate Mr. Mitchell that if these various operating discriminations take place, I for one wouldn't get it from what appears in this record.
Samuel S. Mitchell: On the other hand we say this that because of the looseness and the vague language that's used in the statute, that and especially in a case that had been interpreted before by the State Supreme Court twice, it has been before the State Supreme Court twice on the same statute that, that alone as we see it does place an applicant for the franchise at undue disadvantage.
Felix Frankfurter: Are you suggesting that from the opinion of your Supreme Court the registrar would feel entitled to cross examine perfectly -- well this petitioner, this appellant or some very worthy citizen; nice, good, honest, simple, even wise (Inaudible) even wise who aren't very good at expounding legal provisions and that under the opinion of your Supreme Court, the registrar may make life impossible for such a person as I've indicated, am I to get from the opinion of your Supreme Court?
Samuel S. Mitchell: That's what we think it is, of course this, we don't think the statute provides that you are not going to register unless you take the test, and that the statute provides that the registrar must give it.
Charles E. Whittaker: (Inaudible)
Samuel S. Mitchell: The statute doesn't require any interpretation Your Honor but he has been questioned as to whether or not it was ever done. I merely went outside of the record I suppose in answering this question, but that's certainly is the situation.
William O. Douglas: Very well. Mr. Lake.
I. Beverly Lake: Mr. Chief Justice, in the minute or two remaining this afternoon I would like to clear up some errors in counsel for the appellant's conception of the North Carolina law. There is no permanent registration in North Carolina. In the case of Clark against Statesville which cited in our brief I think volume 130 North Carolina decided in 1905, nine years before this Court's decision in the Gwen case, the North Carolina Court had that question before it and said flatly that the grandfather clause did not provide permanent registration, that a person who claimed the right to register under the grandfather clause must reregister every time, a re-registration is ordered in the state. Now at that time as I say nine years before the decision of this Court, in the Gwen case it was thought that were two avenues to registration in North Carolina; one was by the literacy test, one by the grandfather clause.
Potter Stewart: Quite apart though Mr. Lake from the grandfather clause or the literacy test as far that goes, is there any such thing in your state as permanent registration?
I. Beverly Lake: No sir there is not under this decision of the Court.
Potter Stewart: For example, the state where I used to live if you registered and then voted frequently enough you never had to reregister; you don't have anything such as that, do you?
I. Beverly Lake: We do not have that in North Carolina, no sir.
Earl Warren: Mr. Lake may I ask you this question, to those who came under the grandfather clause, between 1902 and 1908, have to take a literacy test everytime they register or can they be registered under the grandfather clause again?
I. Beverly Lake: It is our position now sir and I of course go into that in detail tomorrow, it is our position that certainly since the 1957 Act there is no question about that.
Earl Warren: Well let's take it beforehand, let's take it before 1957 when this proceeding started.
I. Beverly Lake: So far as the statutory provision is concerned yes Your Honor. Now it is our view, certainly in view of the decision of this Court in the Gwen case, that the grandfather clause was unconstitutional, we are not here undertaking to defend the grandfather clause.
Felix Frankfurter: As against --in favor of anybody?
I. Beverly Lake: Yes sir.
Felix Frankfurter: In favor of anybody?
I. Beverly Lake: We say that --
Felix Frankfurter: Does that mean that nobody in North Carolina today can vote, and by simply saying that he was born whenever he was born, and get registered.
I. Beverly Lake: Let me put it his way Mr. Justice Frankfurter. No one in North Carolina can do that legally. Now I'm not here saying that on one in North Carolina ever votes illegally, I can't say that, I'm sure that's not what you mean.
Felix Frankfurter: (Inaudible) legally.
I. Beverly Lake: That's right, the law of North Carolina today is that every person presenting himself for registration must be able to read and write any section of the constitution of North Carolina.
Felix Frankfurter: And if any registrar either doesn't give the test or disregarded it, would be violating his oath of office, is that it?
I. Beverly Lake: Yes.
Earl Warren: Not since 19 --
William O. Douglas: Since 1957.
I. Beverly Lake: That is -- that was the date on which the statute was passed Your Honor.
William J. Brennan, Jr.: And this applies, I just like to be very sure, to all white voters who registered between the years 1902 and 1908.
I. Beverly Lake: Yes, to this extent Mr. Justice Brennan. I assume and it has to be an assumption I do not know, I assume that there has not been in every county in North Carolina since 1957 a general re-registration, but in every county where there has been a re-registration since 1957, the literacy test applies to everybody and of course in the other counties where there is a re-registration that would be throughout. I will continue there tomorrow.
Earl Warren: Very well.